Citation Nr: 0003784	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple lipomas, 
to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1987 to June 
1993.  The veteran served in Southwest Asia from August 1990 
to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for multiple 
lipomas and a low back disability. 

The issue of entitlement to service connection for a low back 
disability will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having multiple 
lipomas. 

2.  The claim of entitlement to service connection for 
multiple lipomas on a direct basis is not supported by 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple lipomas as due to undiagnosed illness is legally 
insufficient.  38 C.F.R. § 3.317 (1999); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The claim of entitlement to service connection for 
multiple lipomas on a direct is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records are silent for any objective findings 
of multiple lipomas during service.  In June 1989, the 
veteran was seen for a dome shaped benign colored lesion on 
his posterior neck as a result of shaving; a diagnosis of 
melanocytic nevus, predominantly intradermal was entered.  
The veteran was also seen on several occasions for recurring 
warts to his neck, beard area, wrist and right second toe.  

Numerous VA and private medical reports, dating from 
September 1969 to September 1998 are of record.  The first 
post-service medical evidence of any lipomas was during an 
August 1993 VA examination.  At that time, the veteran was 
found to have a palpable nodule superior and lateral to the 
left nipple, one overlying the tenth right rib in an 
anterior-lateral position, and a one centimeter nodule over 
the right posterior twelfth rib.  The examiner indicated that 
the nodules were tender to palpation and some were noted to 
have mobile.  A diagnosis of palpable nodules of an uncertain 
significance was entered.  The examiner noted that the 
nodules did not appear to be in a lymphatic distribution and 
that there was no adenopathy palpable within the lymph node 
region.  It was thought that the nodules might have to be 
biopsied.  

During VA skin and general medical examinations, conducted in 
February 1994, the veteran was found to have had a two by one 
centimeter movable mass, which was lateral to the left 
nipple.  The mass was not tender or inverted and there was no 
evidence of any drainage or dimpling.  During the VA skin 
examination, the examining physician indicated that there was 
no evidence of any skin disorder at that time.  

During an April 1994 VA testes, trauma or disease 
examination, the examiner reported that the veteran had 
served in the Persian Gulf as a purchasing agent for his 
ship.  It was noted that the veteran had some eruptions on 
the skin and pain in the area of the chest, left arm, back 
and rib cage.  More specifically, the veteran had 
subcutaneous lipomas in the upper and lower quadrant with no 
bruits and no ascites. 

An April 1994 general medical examination report reflects 
that the veteran had multiple lipomas, which were located on 
the left forearm above the wrist, on the left nipple area 
under the chest, in the left rib cage on the back, in the 
right upper quadrant and in the left upper quadrant under the 
skin.  All of the lipomas were noted to have been tender to 
palpation with no evidence of any jaundice or ulceration.  A 
diagnosis or etiological opinion with respect to the lipomas 
was not entered.  

VA medical reports, dated in April 1994 and February 1995, 
reflect that the veteran underwent excision of multiple 
lipomas of the left breast, left arm, right side of the back, 
abdomen and right lower anterior chest wall. 

A July 1995 VA general medical examination report reflects 
that the veteran was concerned about having been exposed to 
chemical warfare of some noxious emission from scud missiles 
during service  The veteran denied having any knowledge of 
chemical warfare which might have been used on his particular 
division and that he had lost contact with most of his fellow 
soldiers.  It was reported diagnostically that there was no 
evidence of any neurological disease as secondary to 
environmental agents.  

VA and medical reports, submitted by the Department of 
Rehabilitation Service, Larry P. Frick, M.D., Donald R. Werr, 
D.C., Richard S. Kyler, M.D., and the Ohio State University 
Medical Center, dating from January 1996 to July 1998, 
reflect that the veteran had a history of "Persian Gulf War 
syndrome," and that he had had "a lipoma" removed.  The 
records primarily reflect that the appellant received 
treatment for unrelated disorders.

During a September 1998 VA skin examination, the veteran 
related that during service in 1990, he noticed an 
uncomfortable and tender mass above and lateral to his left 
breast and, later in service, a mass in his left lower back, 
right low anterior rib area and left forearm.  The veteran 
reported that after service, he continued to develop more 
masses, most of which were above the waist, but a few were 
located on his lower extremities.  He indicated that the 
largest mass was located above his umbilicus.  He related 
that he had had eight of the masses removed by the VA because 
they were uncomfortable and painful, and that they were all 
found to have been lipomas.  The veteran reported that he had 
thirty four additional lipomas but that they did not bother 
him at that time.  After an examination of the veteran, the 
examining physician entered a diagnosis of multiple lipomas 
with a number having been surgically removed with residual 
scars and some still remaining.  

II.  Analysis

The veteran is seeking service connection for multiple 
lipomas, to include as due to an undiagnosed illness.  The 
legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be proof of active service in the Southwest Asia 
theater of operations during the Persian Gulf War; proof of 
one or more signs or symptoms of undiagnosed illness; proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and proof that 
the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (O.G.C. Prec. 4-99).

A.  Service connection for multiple lipomas as a result of an 
undiagnosed illness.

Although the veteran maintains that he has multiple lipomas 
as a result of his service in the Persian Gulf and an 
undiagnosed illness, the Board notes that in Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the Court held that in cases 
in which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Id. at 430.  
Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted only for undiagnosed disabilities attributed to 
Southwest Asia service during the Persian Gulf War.  Since a 
longitudinal review of the record reflects that the veteran 
has been diagnosed as having multiple lipomas, the Board must 
conclude that the veteran's claim for service connection 
under the provisions of 38 C.F.R. § 3.317 is legally 
insufficient.

B.  Service connection for multiple lipomas disorder on a 
direct basis

With respect to the veteran's claim for service connection 
for multiple lipomas on a direct basis, service medical 
records show no indication of any treatment for, or diagnosis 
of, multiple lipomas during his period of service.  While 
post-service private and VA treatment records reflect that 
the first medical evidence of any lipomas was during a 1993 
VA examination and that the appellant has undergone removal 
of  multiple lipomas, the record is devoid of any competent 
medical evidence establishing an etiological relationship 
between these lipomas and the veteran's military service.  
Therefore, the veteran's claim for service connection for 
multiple lipomas on a direct basis is not well grounded and 
is denied.  

The Board acknowledges the veteran's assertions that his 
multiple lipomas were acquired during his service in the 
Persian Gulf.  However while the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show that the veteran had multiple 
lipomas during service and as the appellant has submitted no 
medical opinion or other competent evidence to show that his 
lipomas are related to his service or to any other incident 
during service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for multiple lipomas on a direct basis is 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefit 
sought on appeal is denied.  

Finally, as the foregoing explains the need for competent 
medical evidence reflecting that the veteran's multiple 
lipomas were acquired during service, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).

For the above stated reasons, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for multiple lipomas on a direct basis.


ORDER

Service connection for multiple lipomas, to include as due to 
an undiagnosed illness, is denied. 


REMAND

With respect to his claim for service connection for a low 
back disorder, the veteran contends that he injured his low 
back during service in August 1990 as a result of lifting a 
heavy box onto a truck and that he felt it "pop."  He 
maintains that he received medication and that X-rays were 
performed on his lumbar spine.  The veteran contends that 
after he was discharged from service, he reinjured his back 
at work when he threw shelves off a dock.  The appellant 
maintains that he has sought treatment for his low back from 
a chiropractor and that he was placed on medication.  In 
addition, the appellant contends that he was placed on 
worker's compensation because it was determined that the 
degenerative changes in his spine had occurred prior to the 
1995 accident. 

In support of the appellant's assertions, an August 1996 
report, submitted by Donald R. Werr, D.C., reflects that the 
veteran reported having injured his spine during service in 
August 1990 as a result of lifting heavy boxes and that he 
had reinjured his back at work in January 1995.  While Dr. 
Werr indicated that he was unable to determine if the 
veteran's degenerative joint disease of the lumbar spine was 
present before January 1995, he felt that it was more than 
probable that the degenerative joint disease did not start 
until after the accident in August 1990 and that the lack of 
timely treatment would also lead to the appellant's chronic 
condition.  In addition, Dr. Werr concluded that the August 
1990 accident could have caused a weakness in the veteran's 
lower back which would have contributed to the length of time 
that the appellant needed to recover from the January 1995 
post-service accident.  

A VA September 1998 spine examination report reflects that 
the veteran's medical files were not provided to the examiner 
for review prior to the examination.  While the appellant 
provided a history with respect to his low back during the 
examination, and a diagnosis of recurrent mechanical low back 
pain with X-ray evidence of decreased disc space at L5-S1 and 
facet sclerosis at L4-5 and L5-S1 was entered by the 
examining physician, an opinion concerning the etiology of 
the appellant's disorder was not provided.

Therefore, prior to final appellate review, the Board is of 
the opinion that an additional clarification is warranted 
prior to further Board action on this claim.  See Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992) (if an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's 
claim).

In light of the foregoing, this case is REMANDED to the RO 
for appropriate action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since service for his low back 
disability.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  The RO should contact the appropriate 
agencies of the State of Ohio and obtain 
copies of all records pertaining to any 
claim made by the veteran for disability 
benefits, including a copy of any 
decisions pertaining thereto.

2.  Thereafter, the veteran should be 
afforded a VA examination by a Board 
certified orthopedist, if available, to 
determine the nature and extent of any 
low back disability found on examination.  
Any special diagnostic tests including X-
rays, range of motion studies, stability 
tests and strength tests deemed necessary 
should be performed.  The claims folder 
must be provided to the examiner for 
review prior to the examination.  After a 
complete review of the claims file, to 
specifically include the August 1996 
opinion of Donald R. Werr, D.C., and 
relevant post-service history with 
respect to the lumbar spine, the examiner 
must then provide an opinion whether it 
is at least as likely as not that any 
currently diagnosed low back disorder was 
a result of service.  The opinions 
expressed should be accompanied by a 
written rationale. 

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.  If the benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case.  The veteran and his representative 
should then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



